Citation Nr: 1028784	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD), for the 
period from January 25, 2006 through March 1, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, for the period beginning March 2, 2007.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 
1969 and October 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim for an increased evaluation for his PTSD.  An 
increased evaluation to 30 percent was awarded in a June 2007 
supplemental statement of the case, effective his date of claim 
of January 25, 2006.  The Veteran was granted an increased 
evaluation to 50 percent effective March 2, 2007, in a November 
2008 supplemental statement of the case.

A request to reopen a claim for service connection for a 
skin condition was raised by the Veteran in January 2006.  
Although a development letter was issued, it does not 
appear that the claim has been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.   Moreover, in light of 
the Board's decision in this case with respect to the 
evaluation of the Veteran's PTSD beginning March 2, 2007, 
a claim for a total rating based on unemployability has 
been raised.  Such matter is also referred to the AOJ for 
appropriate action

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for a back 
condition, and entitlement to an increased evaluation for 
prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

FINDINGS OF FACT

1.  During the period from January 25, 2006 through March 1, 
2007, the Veteran's PTSD symptomatology resulted in occupational 
and social impairment with occasional decrease in work efficiency 
but generally functioning satisfactorily, with Global Assessment 
of Functioning scores of 65 and 55. 

2.  Beginning March 2, 2007, the Veteran's PTSD symptomatology 
more nearly approximates occupational and social impairment with 
deficiencies in most areas; total social and occupational 
impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
service-connected PTSD, for the period from January 25, 2006 
through March 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation of 70 percent, but no higher, 
for service-connected PTSD, beginning March 2, 2007 have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, March and June 2006 letters, issued prior to the 
decision on appeal, advised the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  Those letters advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The letters also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
level of disability, and the effect that the disability has on 
his employment.  The notice provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  Also, similar 
information was provided in a September 2008 letter.  The March 
2006 and June 2006 letters also advised the Veteran how effective 
dates are assigned, and the type evidence which impacts that 
determination.  The case was last adjudicated in November 2008.

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, Social Security 
Administration (SSA) records, and lay statements.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently assigned a 30 percent evaluation for his 
PTSD from January 25, 2006 through March 1, 2007, and a 50 
percent evaluation beginning March 2, 2007.  Such disability 
evaluations are assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Increased evaluation for the period from January 25, 2006 through 
March 1, 2007

The Veteran filed his claim for increased evaluation of service-
connected PTSD on January 25, 2006.  

In a March 2006 VA treatment note, the Veteran reported that he 
was feeling "fine."  The Veteran was noted by the VA 
psychiatrist to be coping with his stressors well and that his 
symptoms were greatly decreased in frequency and intensity.  The 
Veteran was described as well-groomed, pleasant and cooperative, 
with good eye contact.  The Veteran's speech was normal and his 
affect was euthymic and stable.  The Veteran denied any suicidal 
or homicidal ideations, plans or intentions, and he was described 
as not being a danger to himself or others.  The Veteran was 
oriented to person, place and time and was aware of current 
events, without any demonstration of auditory or visual 
hallucinations or delusions, nor was he responding to internal 
stimuli.  He was diagnosed with PTSD in remission.

The Veteran underwent a VA examination in April 2006 in 
conjunction with his claim for increase.  During the examination 
it was noted that the Veteran recently retired due to medical 
disability in April 2005 from his job at an electric and gas 
company that he worked at for 33 years.  The VA examiner noted 
that the Veteran's PTSD symptoms were stable and that the Veteran 
was taking Buspar, but discontinued medication in September 2005.  
He also noted the Veteran's stable symptomatology as noted in the 
March 2006 treatment note.  The VA examiner also specifically 
noted that the Veteran had continually denied suicidal ideation 
during the course of his PTSD sessions.  

The Veteran reported during the examination that he experienced 
sleep disturbances "on occasion," including nightmares three 
times a week and persistent intrusive thoughts.  He described his 
mood as generally irritable, but denied any rage reaction or 
property destruction.  The Veteran also reported hypervigilance 
and an exaggerated startle reflex, as well as suicidal ideations 
once or twice a week, with his last suicidal ideation occurring 
approximately a week before the examination, although he denied 
any formulated plan or intent.

Upon examination, the VA examiner noted that the Veteran was 
casually dressed, well-groomed, alert and cooperative throughout 
the examination.  He described the Veteran's affect as neutral 
with some occasional appropriate positive affect.  His speech was 
described by the examiner as within normal limits and with an 
organized thought process.  The VA examiner diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 65.  The VA 
examiner concluded that the Veteran continued to experience a 
mild degree of incapacity due to his PTSD symptoms, but that he 
was capable of managing his own benefits and affairs.  In a 
November 2006 addendum, the VA examiner noted that the Veteran 
did not display any evidence of delusions, hallucinations, 
obsessional or ritualistic behavior, panic attacks, depression, 
or evidence or complaint of memory loss during the examination.  
The Veteran was additionally described by the VA examiner as 
having good eye contact and other appropriate behaviors during 
the examination.

A VA treatment record from September 2006 indicates that the 
Veteran was oriented to person, time and place, and was described 
as relevant and coherent.  He complained of flashbacks and 
nightmares pertaining to his experiences in Vietnam.  He also 
reported a pronounced startle reaction and that he often felt 
irritable, but not overly anxious or depressed.  The VA doctor 
noted that the Veteran did not demonstrate any psychotic symptoms 
or report any suicidal ideation.  The Veteran was also seen in 
November 2006, during which he was noted as having similar 
symptoms as described in September 2006, though his mood was 
noted as being neutral and appropriate if somewhat constricted.  
He was deemed not a danger to himself or others at that time.

The Veteran underwent another VA examination in December 2006.  
During that examination, the Veteran reported no psychiatric 
hospitalizations.  He reported frequent nightmares and disturbed 
sleep with dreams of Vietnam, as well as yelling in his sleep.  
He indicated exacerbation of his symptoms when he is exposed to 
an accident or situation that reminded him of Vietnam, and 
reported an exacerbation of his symptomatology since witnessing 
September 11, 2001 and having to work on that site for his 
employer.  The Veteran also reported survivor's guilt and 
suicidal thoughts.  He stated he had difficulty being unemployed, 
with the VA examiner noting that the Veteran was "bored at home 
but is not physically able to do work."  The Veteran also 
reported being irritable at home but was never assaultive or 
violent, and he had never had any suicide attempts.  The Veteran 
was married to his wife for 33 years and had just renewed his 
vows with her in August 2006.  He also noted relationships with 
his daughter and his two grandchildren who lived nearby.

On examination, the VA examiner noted that the Veteran was 
casually dressed and cooperative with good eye contact.  He had 
no impairment in thought process or communication, or any 
hallucinations or delusions.  The VA examiner noted a history of 
suicidal thoughts which were perhaps related to his survivor's 
guilt.  The VA examiner noted that the Veteran was independent in 
all activities of daily living and appeared neat and clean.  It 
was noted that he did have a smell of urine, but the VA examiner 
noted that the Veteran's urge incontinence following prostate 
surgery was the probable factor in that smell.  The Veteran was 
noted as oriented to time, place and person, without any 
complaints of memory problems.  The Veteran did not demonstrate 
any obsessive-compulsive behaviors.  His rate of speech was noted 
as normal, relevant, logical and coherent, although sometimes 
very circumstantial.  The VA examiner noted that the Veteran 
sometimes gave a very detailed, blow-by-blow description to 
questions, which helped the Veteran recall in great detail the 
sights and smells of Vietnam.  

No panic attacks were noted or reported, though the Veteran 
reported some startle reactions, including hitting the ground for 
cover when loud noises occurred.  The Veteran's mood was 
depressed and he was noted as having survivor's guilt, and 
secondary depression to his physical injuries which hamper his 
lifestyle.  The Veteran did not demonstrate or report any impulse 
control issues, though he reported some irritability and 
arguments with his wife.  The VA examiner noted these arguments 
were not serious.  The VA examiner concluded by saying that the 
Veteran reported an increase in symptomatology since his 
retirement from work, and relates this to having more opportunity 
for his mind to dwell on his memories and survivor guilt.  She 
diagnosed the Veteran with chronic PTSD and assigned a GAF score 
of 55.

Based on the evidence from the period from January 25, 2006 
through March 1, 2007, the Board finds that the Veteran's 
symptomatology more nearly approximates the 30 percent rating 
presently assigned.  In this regard, the evidence during this 
period reflects no memory impairment and no panic attacks or 
obsessional rituals.  His affect was within normal limits and he 
had an organized thought process.  While the examiner noted the 
he was at times circumstantial, manifested by providing excessive 
detail, his speech was found to be normal, relevant, logical and 
goal directed.  Moreover, although the Veteran reported increased 
irritability, he was never noted as being violent and the 
examiner noted there was no impairment in impulse control.  It 
was noted he had relationships with his family, including 
renewing his wedding vows with his wife.  He was found to be neat 
and clean, and the only potential hygiene issue was related to 
incontinence problems from his prostate surgery, not the result 
of inattention to hygiene.  Finally, although he mentioned having 
passive suicidal ideation at times, there was no plan or intent, 
and the GAF scores assigned do not indicate any functional 
impairment from such.  Indeed, he was assigned a GAF score of 65 
on the April 2006 VA examination, suggesting mild symptoms, and a 
GAF score of 55 on the December 2006 examination, suggesting 
moderate impairment.  Thus, upon consideration of the evidence 
during the pertinent period, the Board finds that the 
symptomatology and functional impairment more nearly approximates 
the 30 percent evaluation assigned.  

Accordingly, the Board finds that the evidence of record 
demonstrates that an evaluation in excess of 30 percent for the 
period from January 25, 2006 through March 1, 2007 is not 
warranted.
 
Increased evaluation from March 2, 2007

A March 2, 2007 VA psychiatric treatment note indicates that the 
Veteran complained of flashbacks that occurred every night, and 
that he wakes up yelling.  The Veteran also indicated he had 
nightmares, and he cried when relating some of his nightmares to 
the VA psychiatrist.  He further reported a desire not to live 
anymore, but was not noted as having any plans to commit suicide.  
The VA psychiatrist described the Veteran as well-groomed, 
friendly, cooperative with good eye contact, and well-articulated 
with average speech speed and increased intensity.  The Veteran's 
mood was anxious with an appropriate, but constricted affect.  
The Veteran denied any homicidal ideations, intent to injure 
himself, auditory or visual hallucinations, or delusions, and the 
Veteran was not shown to have any frontotemporal dementia or to 
be responding to internal stimuli.  The Veteran was described as 
oriented to time, place and person with good knowledge of current 
events, and with fair insight and judgment.  The Veteran was 
placed on medications and diagnosed with "PTSD, exacerbation."

Subsequent VA treatment records indicate similar findings to 
those described in the March 2, 2007 treatment note, though the 
Board will note that in August 2008 the Veteran was again denying 
suicidal ideations, but received a GAF score of 46.  
Additionally, the Veteran describes increased friction with his 
wife and isolation from friends in other subsequent treatment 
notes.  The Veteran, however, attended a weekly group therapy 
session with other veterans throughout the appeal period.

The Veteran's spouse stated in a June 2008 statement that she was 
once awakened with her husband's hands around her neck as he was 
reliving a dream of being in Vietnam.  She indicated that the 
Veteran has nightmares three or four times a week, which are so 
bad that she has to sleep in another room.  She also indicated 
that she had to frequently wake the Veteran up when he is having 
a nightmare.  She quipped she should be receiving combat pay.

The Veteran underwent a VA examination in September 2008.  During 
the examination, the Veteran reported that he worked 33 years for 
an electric and gas company, during which time he had minimal 
difficulties with PTSD, though he 
did get into some arguments with supervisors at times.  He 
reported being retired currently, and having been married for 35 
years.  He reported increased interpersonal conflict with his 
wife due to irritability he associated with PTSD.  He also 
reported nightmares during which he gets extremely agitated, and 
described an episode approximately a year prior to the 
examination during which he was so disoriented that he woke up 
with his hands around his wife's neck.  He reported strain in the 
relationship due to these symptoms.  He also reported a strained 
relationship with his daughter not due to PTSD symptomatology.  
He further reported the loss of a number of friendships due to 
the increase in irritability and his lack of ability to trust 
people.  He described the onset of the increase in symptoms as 
beginning approximately two years before the examination.  He 
also reported no psychiatric hospitalizations over the past two 
years.  

The VA examiner noted that the Veteran could handle his 
activities of daily living.  The examiner noted that the 
Veteran's symptoms have increased over the past two years.  The 
Veteran was shown to have intrusive recollections of Vietnam 
approximately four times a week, and experiencing distressing 
dreams of Vietnam approximately five nights a week.  He also 
described flashbacks approximately three times a week, and he 
reported hearing a car backfire and diving to the ground out of 
fear.  The Veteran also demonstrated daily or almost daily 
feelings of distress and guilt and attempting to avoid thoughts 
and feelings of Vietnam, including movies and television.  He 
also reported increased disengagement from social relationships, 
and that he has very little interaction with anyone else, aside 
from his wife.  The Veteran also described increased sleep 
difficulties, concentration difficulties, significant 
hypervigilance, increased startle response, daily or almost daily 
depressed mood, adhedonia and decreased appetite.  He reported 
that he was not experiencing suicidal ideation, but that 
approximately twice a week he experienced passive suicidal 
ideation which has remained stable for the past two years.

The examiner noted that the Veteran's symptoms were having a 
significant impact on the Veteran's social functioning, but did 
not seem to be affecting his occupational functioning because he 
did not work.  On examination, the Veteran was described as 
neatly dressed and appropriately groomed.  The Veteran denied any 
delusions and homicidal ideations, though he did report having 
sporadic visual hallucinations of dead people at night that would 
"fade away."  The Veteran further reported that such 
hallucinations do not negatively impact his functioning.  The VA 
examiner noted the chronic passive suicidal ideation, but noted 
that the Veteran did not have any intent or plan at that time.  
The Veteran was oriented to time, place and person, his speech 
was spontaneous, and his thought process was described as 
logical, coherent and goal-directed, though tangential at times.  
The Veteran's mood was noted as being dysphoric and his affect 
was congruent, but depressed, somewhat blunted and reactive.  His 
insight and judgment were good.

The VA examiner diagnosed the Veteran with PTSD and a major 
depressive disorder, and assigned a GAF score of 50.  The VA 
examiner noted that the Veteran's symptoms included intrusive 
recollections, distressing dreams, flashbacks, diminished 
interest in social activities, estrangement from social 
relationships, restriction of affect, foreshortened sense of 
future and suicidal ideation, irritability and anger, difficulty 
concentrating, a depressed mood, and hypervigilance with an 
increased startle response, but without any impairment of thought 
or communication.  She concluded that the Veteran's PTSD symptoms 
resulted in a significant impairment in the Veteran's social 
functioning, leading to increased conflict with his wife and 
virtually no social support with an inability to maintain social 
relationships.

Based on the evidence of record since March 2, 2007, the Board 
finds that the Veteran's symptomatology more nearly approximates 
the criteria for a 70 percent evaluation.  The 2008 VA examiner 
noted a worsening of symptoms, and GAF scores of 46 and 50 have 
been assigned, reflecting serious symptoms.  The Veteran's 
relationships have deteriorated to the point where the examiner 
found the Veteran had an inability to maintain social 
relationships and the Veteran has reported fleeting 
hallucinations.  When considered with the symptomatology reported 
during the period beginning March 2, 2007, the Board will resolve 
all doubt in the Veteran's favor and award an increased, 70 
percent evaluation.  

However, the evidence does not reflect that a higher evaluation 
is warranted.  The evidence reflects the Veteran's memory and 
judgment are fair, that he is fully oriented, and that he is not 
a danger to himself or others.  His reported hallucinations are 
not affecting his functioning, and he was consistently described 
as well-groomed.  The Veteran was described as "well-
articulated" and logical by the September 2008 VA examiner, as 
well as being "goal-directed."  In summary, the Veteran's 
symptomatology does not warrant an evaluation in excess of 70 
percent.
  
Moreover, none of the objective evidence of record indicates that 
the Veteran is unable to work due to his PTSD.  Instead, the 
Board notes that the Veteran's Social Security records indicate 
that he is receiving those benefits on the basis of various 
physical infirmities.  

The Board has also considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An evaluation in excess of 30 percent for service-connected PTSD, 
for the period from January 25, 2006 through March 1, 2007, is 
denied.

A 70 percent evaluation for service-connected PTSD is granted 
beginning March 2, 2007, subject to the regulations controlling 
the payment of monetary benefits.




REMAND

The Board notes that in a February 2008 rating decision the RO 
denied the Veteran's request to reopen the previously denied 
claim for service connection for a back condition.  That rating 
decision also granted service connection for prostate cancer, 
urgency incontinence and erectile dysfunction, and assigned a 10 
percent disability rating for that disability, as well as 
awarding special monthly compensation for loss of a creative 
organ.  VA informed the Veteran of its decision in a February 
2008 letter.

In an April 2008 letter, the Veteran indicated that he disagreed 
with the 10 percent rating assigned for the residuals of prostate 
cancer, stating specifically he believed that his condition was 
"more consistent with a higher rating."  He specifically asked 
for a Decision Review Officer (DRO) to review his claim.  
Additionally, the Veteran submitted a September 2008 notice of 
disagreement, specifically referencing the February 2008 denial 
of his back condition.  He again asked for a DRO to review his 
claim.

Since the Veteran submitted a timely notice of disagreement he 
has properly initiated the appeals process in regard to the back 
and prostate cancer claims.  See 38 C.F.R. § 20.200 (2009).  When 
a notice of disagreement has been received within the one year 
period, VA has a duty to issue a statement of the case on that 
issue so that the Veteran may complete an appeal by filing a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that no statement of the case has been 
issued regarding the issues of whether new and material evidence 
has been received to reopen the claim for service connection for 
the Veteran's back condition or entitlement to an increased 
evaluation of his service-connected residuals of prostate cancer.  
Therefore, the Board must remand these issues to the RO for the 
issuance of a statement of the case.  Id.  After the RO has 
issued the statement of the case, the claims should be returned 
to the Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 
19.26 (2009), including issuance of a 
statement of the case, so that the Veteran 
may have the opportunity to complete an 
appeal on the issues of whether new and 
material evidence has been received to reopen 
the claim for service connection for the 
Veteran's back condition or entitlement to an 
increased evaluation of his service-connected 
residuals of prostate cancer (if he so 
desires) by filing a timely substantive 
appeal.  The issues should be returned to the 
Board only if a timely substantive appeal is 
received. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


